Citation Nr: 1814481	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  13-00 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as due to Agent Orange exposure. 

2.  Entitlement to an increased disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD). 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Nathan Guin, Attorney


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  He served in the Republic of Vietnam (RVN) from December 4, 1968 to November 9, 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal, in part, from a December 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  By that rating action, the RO denied entitlement to TDIU.  The Veteran appealed this rating action and the RO's determination therein to the Board.  This appeal ensued. 

This appeal also stems from a May 2015 rating action issued by the above RO.  By that rating action, the RO, in part, continued a 50 percent disability rating to the service-connected PTSD.  The RO also denied service connection for LVH, to include as secondary to Agent Orange exposure.  The Veteran appealed this rating action and the RO's determinations therein to the Board.  This appeal ensued.

In September 2017, the Veteran testified at a hearing before the undersigned conducted at the above RO.  A transcript of the hearing is of record.  After the hearing, VA received additional medical evidence from the Veteran's attorney in support of the appeal, along with a waiver of initial RO consideration.  Thus, a remand to have the RO issue a Supplemental Statement of the Case (SSOC) that addresses this evidence is not required.  38 C.F.R. §§ 19.37, 20.1304 (2017).  A remand is required for reasons that are outlined below.  

Because the evidence of record demonstrates the presence of more than one heart disorder, the Board has expanded the issue on appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

Prior to further appellate consideration of the issues on appeal, the Board finds that additional substantive development is necessary.  Specifically, to schedule the Veteran for VA examinations to determine the etiology of any currently diagnosed heart disability and current severity of his service-connected PTSD.  A remand is also required to have the Director of the VA Compensation Service render a determination of whether a TDIU is warranted on an extraschedular basis under 38 C.F.R. § 4.16 (b) (2017).

Remand is required regarding the heart disorder for an adequate VA examination.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 U.S.C. § 1116(f) (2014); 38 C.F.R. § 3.307(a)(6)(iii) (2017).  Diseases associated with herbicide exposure for purposes of the presumption include ischemic heart disease, but not congestive heart failure (CHF) or left ventricular hypertrophy (LVH), thus a presumption is not warranted for these conditions.  38 C.F.R. 
§ 3.309(e); 68 Federal Register 27,630-27,641 (May 20, 2003).  Notwithstanding the foregoing, a claimant is not precluded from establishing service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Here, the Veteran seeks service connection for a heart disorder.  In a September 2014 statement and at the Board hearing, he contends that his heart disorders, currently diagnosed as CH) and LVH, are the result of his exposure to Agent Orange in the RVN.  The Veteran's service personnel records confirm his service in the RVN, thus, his exposure to Agent Orange is presumed.  38 C.F.R. § 3.307(a)(6).

The Veteran's service treatment records are devoid of any subjective complaints or clinical findings relating to any heart pathology.  A June 1971 service discharge examination report reflects that the Veteran's heart was evaluated as "normal."  A chest x-ray was noted to have been negative. 

Private medical records, dated from the 2003 to 2017, reflect that the Veteran has been diagnosed as having LVH secondary to obesity and CHF.  The May 2015 VA examiner opined that the Veteran had no proven ischemic heart disease and that the LVH was secondary to obesity.  The examiner did not, however, provide an opinion as to the etiology of the Veteran's diagnosed CHF.  Thus, an examination is warranted.

Regarding the claim for an increased evaluation for PTSD, remand is required for a current examination. The Veteran was last provided a VA examination in connection with his service-connected PTSD in May 2015.  During the Board hearing, the Veteran maintained that he continued to self-isolate and to have problems with anger and sleep impairment.  A May 2017 treatment report reflects that the Veteran reported an increase in irritability.  The Veteran's testimony and VA treatment notes suggest a possible increase in severity of his service-connected PTSD since his May 2015 examination.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, and the evidence of record is otherwise insufficient to evaluate the appeal, an additional VA examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, a VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected PTSD.

Regarding the Veteran's claim for TDIU, remand is required so that the matter may be referred to the Director of the VA Compensation Service for determination of whether a TDIU is warranted on an extraschedular basis.  See 38 C.F.R. § 4.16 (b) (2017).  When a claimant is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating as set forth in 38 C.F.R. 
§ 4.16 (a), such case shall be submitted to the Director, Compensation Service, for extraschedular consideration of entitlement to a TDIU. See 38 C.F.R. § 4.16 (b).  The Board may not assign an extraschedular rating in the first instance. See Anderson v. Shinseki, 22 Vet. App. 423 (2009).

At the Board hearing, the Veteran maintained that he is unable to work primarily as a result of his service-conencted PTSD.  He contends that although he retired from his previous employment in 2005 secondary to age and longevity, that he had been experiencing problems with anger as a result of his PTSD that had interfered with his job.  

A February 2011 VA Counseling Record-Narrative Report, provided by a VA Vocational Rehabilitation Counselor/Psychologist, was provided upon an interview of the Veteran.  The examining psychologist recorded the Veteran's previous employment history, and noted that he was service-connected for PTSD (50 percent disabling) and tinnitus (10 percent disabling).  The VA psychologist reported that the Veteran had overcome the effects of the impairments of employment in the past, however, he currently did not have the necessary transferable vocational skills for employment that would be compatible with his service-connected and non-service-connected limitations. The VA psychologist indicated that job options for the Veteran were not present in the current economic environment.  The VA psychologist concluded that the Veteran did possess some skills from civilian education, training and work experiences.  However, due to the nature and level of the "disabilities," he could no longer perform the duties/tasks required to work in any previous job.  

In a June 2011 claim, the Veteran reported that he last worked in 2004 and had worked as a "driver" from 1971 to 2005.  Concerning his educational background, he reported having one year of college.  

An October 2011 VA opinion was obtained.  The VA examiner opined, after a physical review of the Veteran, that "Based on only service connected PTSD without regard to other factors like age availability of work voluntary withdrawal from the labor market lumbar spine DDD and morbid obesity there is no disability that would impede his ability to engage in physical or sedentary work." 

In September 2016, the Veteran's former employer submitted a form indicating that the Veteran had retired from his job in "Operations" and that during the course of his employment, no concessions had been made due to disability or age.  The date of the Veteran's retirement from this position was illegible in the report. 

The medical evidence of record is thus unclear regarding whether the Veteran's service-connected PTSD and tinnitus render him unemployable, and the Board finds the 2011 opinion sufficient to trigger VA's duty to refer this case to VA's Director of Compensation Service for consideration of entitlement to a TDIU on an extraschedular basis.  See 38 C.F.R. § 4.16(b) (2017).

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his attorney.
   
2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his heart and PTSD.  Subsequently, by and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his attorney.
   
3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his heart disorders.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide determine whether the Veteran has ischemic heart disease.

Second, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that LVH and CHF and any other diagnosed heart disorder had onset in, or are otherwise related to, active military service.  The examiner must specifically address the Veteran's Agent Orange exposure, despite the fact that the disorders are not on the presumptive list.  

The examiner should consider and discuss the findings of previous examinations, VA and private, notably the May 2015 VA Heart examination report reflecting that the Veteran had a diagnosis of LVH secondary to obesity.  

4. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected PTSD.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The appropriate Disability Benefits Questionnaire for the service-connected PTSD must be utilized. 

5. Refer the Veteran's claim of entitlement to a TDIU to the Director, Compensation and Pension Service to determine if a TDIU should be awarded on an extraschedular basis.

6. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).   In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

7. Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

8. Thereafter, readjudicate the claims.  If the full benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his attorney and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

